 



Exhibit 10.21

EMPLOYEE NONQUALIFIED STOCK OPTION AGREEMENT
UNDER THE AMENDED AND RESTATED RENT-A-CENTER, INC.
LONG-TERM INCENTIVE PLAN

      This STOCK OPTION AGREEMENT (the “Agreement”) is made and entered into as
of the ___ day of ___, 20___, by and between RENT-A-CENTER, INC., a Delaware
corporation (herein called the “Company”), and ___(herein called the
“Employee”).

W I T N E S S E T H:

      WHEREAS, the Board of Directors of the Company (the “Board”) has resolved
that the interests of the Company will be advanced by encouraging and enabling
certain selected employees of the Company and its Subsidiaries (as such term is
defined in the Amended and Restated Rent-A-Center, Inc. Long-Term Incentive
Plan) who are mainly responsible for the management, growth and success of the
Company and the Subsidiaries to acquire proprietary shares in the Company, thus
providing them with a more direct concern in the welfare of the Company and the
Subsidiaries and assuring a closer identification of their interests with those
of the Company and the Subsidiaries; and

      WHEREAS, the Board believes that the acquisition of such an interest in
the Company will stimulate the endeavors of such employees on behalf of the
Company and its Subsidiaries and strengthen their desire to remain with the
Company and its Subsidiaries; and

      WHEREAS, the individual above named is one of such employees.

      NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained and other good and valuable consideration, the parties hereto
agree as follows:

      1. Subject to the terms of Paragraph 17 hereof, the Company hereby grants
to the Employee as a matter of separate inducement and agreement in connection
with his employment by the Company or a Subsidiary, and not in lieu of any
salary or other compensation for his services, the right and option to purchase,
at the time and on the terms and conditions hereinafter set forth, ___shares of
the presently authorized common stock, par value $0.01 per share, of the Company
(the “Common Stock”) at the purchase price of ___and ___Dollars ($___) per
share.

      2. The option provided for in this Agreement is granted pursuant to the
Amended and Restated Rent-A-Center, Inc. Long-Term Incentive Plan (hereinafter
referred to as the “Plan”). The terms and provisions of such Plan are
incorporated herein by reference and, in the event of any conflict between the
terms and provisions of this Agreement and those of such Plan, the terms and
provisions of the Plan, including, without limitation, those with respect to the
powers of the administrative committee appointed thereunder (hereinafter
referred to as the “Committee”), shall prevail and be controlling.

      3. This option shall continue for ten (10) years from the date hereof,
except and to the extent that such term may be reduced as provided in Paragraphs
6, 7, 8, 9, 14 and 17 hereof; provided, however, that if any termination date
provided for herein shall fall on a Saturday, Sunday or legal holiday, then such
termination date shall be deemed to be the first normal business day of the
Company, at its office specified in Paragraph 20 hereof, before such Saturday,
Sunday or legal holiday.

 



--------------------------------------------------------------------------------



 



      4. Except as otherwise provided herein, this option shall be exercisable
not later than ten (10) years from the date hereof, and only to the extent of
shares that have vested in accordance with the following schedule:

              Portion of Shares That is Vested Vesting Date   On or After Such
Vesting Date
Grant Date
    0 %
First Anniversary of Date of Grant
    25 %
Second Anniversary of Date of Grant
    50 %
Third Anniversary of Date of Grant
    75 %
Fourth Anniversary of Date of Grant
    100 %

The Employee’s right to exercise the option granted hereunder accrues only in
accordance with the preceding sentence and, except as otherwise provided herein,
only to the extent that he or she remains in the continuous employ of the
Company or a Subsidiary. This option shall be exercisable during the lifetime of
the Employee only by him or her. In no event may the Employee or any person
exercising this option pursuant to Paragraph 7 hereof exercise this option
(before or after any adjustment or substitution pursuant to Paragraph 13 or 14
hereof) for a fraction of a share.

      5. The option granted hereby shall be exercisable upon and subject to the
following terms and conditions:

     (a) The option granted hereby may be exercised by delivering to the
Secretary of the Company from time to time within the time period specified in
Paragraph 4 hereof a written notice specifying the number of vested shares the
Employee then desires to purchase.

     (b) Upon receipt of the Employee’s written notice of exercise and full
compliance with all other obligations under this Agreement, the Company shall
allow the Employee to consummate the purchase of the number of shares indicated
in the notice of exercise in accordance with the terms of this Agreement.

     (c) The Employee shall have delivered to the Secretary of the Company a
cashier’s check payable in United States currency (unless a personal check shall
be acceptable to such offer) to the order of the Company for an amount equal to
the option price for such number of shares; or, with the prior consent of the
Committee, and upon receipt of all regulatory approvals, the Employee shall have
tendered Common Stock or surrendered all

2



--------------------------------------------------------------------------------



 



or part of any other Employee Award (as such term is defined in the Plan),
valued at the Fair Market Value (as such term is defined in the Plan) of such
Common Stock or other Employee Award on the date of exercise of this option, as
payment of all or any portion of the option price for such number of shares. The
check or, if applicable, the certificates for Common Stock, or instruments
evidencing the surrender of all or any portion of any other Employee Award,
shall be accompanied by such other instruments or agreements duly signed by the
Employee as in the opinion of counsel for the Company may be necessary or
advisable in order that the issuance of such number of shares comply with
applicable rules and regulations under the Securities Act of 1933, as amended
(the “Act”), any appropriate state securities laws or any requirement of any
national securities exchange on which such stock may be traded. As soon as
practicable after any such exercise of the option in whole or in part by the
Employee, the Company will deliver to the Employee a certificate for the number
of shares with respect to which the option shall have been so exercised, issued
in the Employee’s name. Such stock certificate shall carry such appropriate
legend, and such written instructions shall be given to the Company’s transfer
agent, as may be deemed necessary or advisable by counsel to the Company to
satisfy the requirements of the Act or any state securities laws.

      6. If the employment of the Employee is terminated by reason of Disability
(as hereinafter defined) of the Employee, then the Employee shall have the right
at any time WITHIN TWELVE (12) MONTHS after the termination of such employment
or, if shorter, during the unexpired term of this option, to exercise this
option for the full number of shares or any portion thereof, except as to the
issuance of fractional shares, BUT ONLY TO THE EXTENT THIS OPTION WAS OTHERWISE
EXERCISABLE in accordance with Paragraph 4 hereof on the date of such cessation
of employment.

      As used herein, the term “Disability” shall mean the inability to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or which
has lasted or can be expected to last for a continuous period of not less than
twelve (12) months. The determination of whether or not an Employee’s employment
is terminated by reason of Disability shall be in the sole and absolute
discretion of the Committee. An individual shall not be considered Disabled
unless he furnishes proof of the existence thereof in such form and manner, and
at such times, as the Committee may require.

      7. If the Employee dies while in the employ of the Company or a
Subsidiary, this option may be exercised for the full number of shares, or any
portion thereof, except as to the issuance of fractional shares, BUT ONLY TO THE
EXTENT THIS OPTION WAS OTHERWISE EXERCISABLE in accordance with Paragraph 4
hereof on the date of the Employee’s death, at any time WITHIN TWELVE
(12) MONTHS from the date of death of the Employee or within the unexpired term
of this option, whichever is shorter, by the person or persons to whom the
Employee’s rights under this option shall pass by the Employee’s will or by the
laws of descent and distribution, whichever is applicable.

      8. If the employment of the Employee is terminated for cause (which
determination shall be made in the sole and absolute discretion of the
Committee), this option shall automatically terminate as of the date of such
cessation of employment.

3



--------------------------------------------------------------------------------



 



      9. If the employment of the Employee is terminated for any reason other
than Disability, death or for cause, then the Employee shall have the right at
any time WITHIN THREE (3) MONTHS after the termination of such employment or, if
shorter, during the unexpired term of this option, to exercise this option for
the full number of shares or any portion thereof, except as to the issuance of
fractional shares, BUT ONLY TO THE EXTENT THIS OPTION WAS OTHERWISE EXERCISABLE
in accordance with Paragraph 4 hereof on the date of such cessation of
employment.

      10. Shares to be issued on the exercise of this option may, at the
election of the Company, be either authorized and unissued shares, or shares
previously issued and reacquired by the Company.

      11. The Company shall not be required to issue or deliver any certificates
for shares purchased upon the exercise of this option prior to: (i) the
obtaining of any approval from any governmental agency which the Company shall,
in its sole discretion, determine to be necessary or advisable; (ii) the
completion of any registration or other qualification of such shares under any
state or federal law or ruling or regulation of any governmental body which the
Company shall, in its sole discretion, determine to be necessary or advisable;
and (iii) the determination by the Committee that the Employee has tendered to
the Company the full purchase price plus any federal, state or local tax owed by
the Employee as a result of exercising this option when the Company has a legal
liability to satisfy such tax. In addition, if shares reserved for issuance upon
the exercise of this option shall not then be registered under the Act, the
Company may, upon the Employee’s exercise of this option, require the Employee
or his permitted transferee to represent in writing that the shares being
acquired are for investment and not with a view to distribution, and may mark
the certificate for the shares with a legend restricting transfer and may issue
stop transfer orders relating to such certificate to the Company’s transfer
agent.

      12. In connection with the exercise of the option by the Employee, and as
a condition to the Company’s obligation to deliver shares upon exercise of the
option, the Employee shall make arrangements satisfactory to the Committee,
including, with the prior approval of the Committee, the withholding of an
appropriate amount of cash or number of shares of Common Stock or a combination
thereof, or the transfer to the Company of shares of Common Stock theretofore
owned by the Employee, to ensure that the amount of federal, state or local
withholding tax, if any, required to be withheld with respect to delivery of the
shares is made available by the Employee for timely payment of the tax by the
Company to the appropriate taxing authority.

      13. If, prior to the delivery of all the shares in respect to which this
option is granted, there shall be any subdivision or consolidation of
outstanding shares of Common Stock or declaration of a dividend payable in
shares of Common Stock or capital reorganization or reclassification or other
transaction involving an increase or reduction in the number of outstanding
shares of Common Stock, the Committee may adjust proportionally (i) the number
of shares of Common Stock reserved under the Plan and covered by outstanding
options denominated in Common Stock or units of Common Stock; (ii) the exercise
or other price in respect of such options; and (iii) the appropriate Fair Market
Value and other price determinations for such options.

4



--------------------------------------------------------------------------------



 



      14. If, prior to the delivery of all the shares in respect to which this
option is granted, there shall be a consolidation or merger of the Company with
another corporation or entity or the adoption by the Company of a plan of
exchange affecting the Common Stock or any distribution to holders of Common
Stock of securities or property (other than normal cash dividends or dividends
payable in Common Stock), the Committee shall make such adjustments or other
provisions as it may deem equitable, including adjustments to avoid fractional
shares, to give proper effect to such event. In the event of a corporate merger,
consolidation, acquisition of property or stock, separation, reorganization or
liquidation, the Committee shall be authorized to issue or assume options,
regardless of whether in a transaction to which Section 424(a) of the Code
applies, by means of substitution of new options for previously issued options
or an assumption of previously issued options, or to make provision for the
acceleration of the exercisability of, or lapse of restrictions with respect to,
options and the termination of unexercised options in connection with such
transaction.

      15. Neither the Employee nor his legal representative shall be or have any
of the rights or privileges of a stockholder of the Company in respect to any of
the shares issuable upon the exercise of this option unless and until
certificates representing such shares shall have been issued and delivered to
the Employee.

      16. Neither the granting of this option, the exercise of any part hereof,
nor any provision of this Agreement shall constitute or be evidence of any
understanding, express or implied, on the part of the Company or a Subsidiary,
to employ the Employee for any specified period.

      17. This Agreement shall be null and void and no options shall be granted
hereby in the event the Employee shall fail to execute and return a counterpart
hereof to the Company, at the address set forth in Paragraph 20 hereof, within
sixty (60) days from the date hereof.

      18. Except as otherwise herein provided, this option and the rights and
privileges conferred hereby may not be transferred, assigned, pledged or
hypothecated in any way (whether by operation of law or otherwise) and shall not
be subject to execution, attachment or similar process. Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of this option or any
right or privilege conferred hereby, contrary to the provisions hereof, this
option and the rights and privileges conferred hereby shall immediately become
null and void.

      19. The Committee shall have authority to make reasonable constructions of
this option and to correct any defect or supply any omission or reconcile any
inconsistency in this option, and to prescribe reasonable rules and regulations
relating to the administration of this option and other similar options granted
under the Plan.

      20. Any notice relating to this Agreement shall be in writing and
delivered in person or by registered mail to the Company at the Company’s main
office, 5700 Tennyson Parkway, Suite 100, Plano, TX 75024, or to such other
address as may be hereafter specified by the Company, to the attention of its
Secretary. All notices to the Employee or other person or persons then entitled
to exercise the option shall be delivered to the Employee or such other person
or persons at the Employee’s address specified below.

5



--------------------------------------------------------------------------------



 



      21. Any payment or any issuance or transfer of shares of the Common Stock
to the Employee or his legal representative, heir, legatee or distributee, in
accordance with the provisions hereof, shall, to the extent thereof, be in full
satisfaction of all claims of such persons hereunder. The Committee may require
the Employee, legal representative, heir, legatee or distributee, as a condition
precedent to such payment, to execute a release and receipt therefor in such
form as it shall determine.

      22. This option is not intended to qualify as an “incentive stock option”
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended.

[Remainder of Page Intentionally Left Blank]

6



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the Company has caused this Agreement to be executed
in its name by its Senior Vice President – Finance and Chief Financial Officer
and its corporate seal to be hereunto affixed and attested by its Secretary on
the date and year first above written, and the Employee has hereunto set his or
her hand on the day and year specified above.

                 
 
  RENT-A-CENTER, INC.    
 
           
 
        ATTEST:    
 
        By:  

  By:        
 
           
Christopher A. Korst
      Robert D. Davis    
Secretary Vice President — General
      Senior Vice President — Finance and    
Counsel and Secretary
      Chief Financial Officer    
 
           
 
           
 
       
 
  Employee Signature    
 
           
 
           
 
       
 
  Street Address (No P.O. Box please)    
 
           
 
           
 
       
 
  City, State and Zip Code

7